DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Acknowledgement is made to the amendment received 02/15/2022. 
Acknowledgement is made to the cancellation of claim 24 and is sufficient to overcome the rejection set forth in the previous office action. 
Acknowledgement is made to claim 18-23 and 25 as withdrawn from further consideration by the examiner.
Claims 1-23 and 26 are pending. A complete action on the merits appears below. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7, 10, 12, 14, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitebook (US 20020095198 A1).
Regarding claim 1, Whitebook teaches a catheter (Fig. 1; catheter 114) comprising: an elongated member (Fig. 2; emitter 200) configured to be navigated through vasculature (Para. [0009] discusses the catheter as being deployable in a suitable blood vessel) of a patient, wherein the elongated member comprises an electrode array (Fig. 2; negative electrodes 208 and positive electrodes 210) including: a distal electrode; a proximal electrode proximal to the distal electrode; and at least one intermediate electrode between the distal electrode and the proximal electrode, wherein the at least one intermediate electrode and at least one of the distal electrode or the proximal electrode are selectively activatable (Para. [0009] discusses the emitter structure, which contains the RF electrodes, as being controlled in order to create the desired high-frequency electric field [0088]- [0091] discusses the steps of creating the electric field by the controller activating the generator which outputs RF signal to the emitter structure and adjusting the parameters which will affect the generated electric field based on measured parameters compared to desired parameters), and wherein the at least one intermediate electrode and the at least one of the distal electrode or the proximal electrode differ in at least one electrode characteristic (Fig. 2; electrodes 208, 210; Para. [0055] discusses the polarity of the positive and negative electrodes as not being fixed but rather the electrode poles exchanging their relative state many times per second according to the information provided by the power source) by at least a 
Regarding claim 2, Whitebook further teaches the catheter of claim 1, wherein the distal electrode is a distal-most electrode of the electrode array and the proximal electrode is a proximal-most electrode of the electrode array (Fig. 2; emitter 200 includes emitter body 206 having distal 202 and proximal 204 ends containing electrodes 208, 210).  
Regarding claim 3, Whitebook further teaches the catheter of claim 1, wherein the at least one electrode characteristic includes at least one of an electrode length measured in a direction parallel to the longitudinal axis of the elongated member, an electrode surface area, an electrode shape, an electrode thickness measured in a direction orthogonal to the longitudinal axis, an electrode orientation, an electrode composition, or an electrical conductivity (Para. [0055] discusses adjusting the polarity of the electrodes as necessary to create the uniformly generated electrical field).  
Regarding claim 4, Whitebook teaches the catheter of claim 1, wherein the at least one intermediate electrode includes at least two intermediate electrodes (Fig. 2; electrodes 208, 210) wherein the at least one electrode characteristic is substantially the same for each intermediate electrode of the at least two intermediate electrodes (Para. [0055]- [0056] discusses the electrode composition of the electrodes 208, 210 
Regarding claim 6, Whitebook further teaches the catheter of claim 1, wherein the at least one electrode characteristic is substantially the same for the distal electrode and the proximal electrode (Para. [0055]- [0056] discusses the electrode composition of the electrodes 208, 210 as being made up of an electrically conductive, biocompatible material designed to directly contact blood or other bodily fluids).  
Regarding claim 7, Whitebook further teaches the catheter of claim 1, wherein the at least one intermediate electrode and the at least one of the distal electrode or the proximal electrode are configured to generate lesions having a substantially similar volume in the given tissue site (Para. [0054]- [0059] discusses the ability for electrodes to be configured so as to create a substantially uniform electric field).  
Regarding claim 10, Whitebook further teaches the catheter of claim 1, wherein the elongated member comprises a distal portion including the electrode array, the distal portion being configured to define a helical configuration (Fig. [0057] discusses the ability for the electrode structure being able to parallel rings in the form of interlaced spirals that encircle the emitter body).  
Regarding claim 12, Whitebook further teaches the catheter of claim 1, wherein at least one of the distal electrode, the proximal electrode, or the at least one intermediate electrode includes a continuous ring electrode or a partial ring or segmented electrode (Para. [0056] discusses the electrodes as being arranged in a variety of fashions such as alternating rings, cylindrical, or rectangular dielectric substrate).  
Regarding claim 14, Whitebook further teaches the catheter of claim 1, further comprising a plurality of electrical conductors extending within the elongated member, each electrical conductor of the plurality of electrical conductors being configured to deliver a respective electrical signal from a medical device to a respective electrode of the electrode array (Para. [0034] discusses the link located 
Regarding claim 16, Whitebook teaches a system (Fig. 1; system 100) comprising: a catheter (Fig. 1; catheter 114) comprising: an elongated member (Fig. 2; emitter 200) configured to be navigated through vasculature (Para. [0009] discusses the catheter as being deployable in a suitable blood vessel) of a patient, wherein the elongated member comprises an electrode array (Fig. 2; negative electrodes 208 and positive electrodes 210) including a plurality of selectively activatable electrodes, the selectively activatable electrodes including (Para. [0009] discusses the emitter structure, which contains the RF electrodes, as being controlled in order to create the desired high-frequency electric field [0088]- [0091] discusses the steps of creating the electric field by the controller activating the generator which outputs RF signal to the emitter structure and adjusting the parameters which will affect the generated electric field based on measured parameters compared to desired parameters): a distal electrode; a proximal electrode proximal to the distal electrode; and at least one intermediate electrode between the distal electrode and the proximal electrode, wherein the at least one intermediate electrode and at least one of the distal electrode or the proximal electrode differ in at least one electrode characteristic (Fig. 2; electrodes 208, 210; Para. [0055] discusses the polarity of the positive and negative electrodes as not being fixed but rather the electrode poles exchanging their relative state many times per second according to the information provided by the power source) by at least a predetermined threshold such that delivery of a given electrical signal by each of the at least one intermediate electrode and the at least one of the distal electrode or the proximal electrode generates, for a given tissue site, substantially similar electric fields such that the electrode array is configured to generate a substantially uniform electric field with reference to a plane orthogonal to a longitudinal axis of the elongated member or an asymmetric electric field with reference to the plane orthogonal to the longitudinal axis of the elongated member (Para. [0054] discusses the embodiments of the emitter structure shown as creating a 106) at least one electrical signal via at least one electrode of the electrode array.  
Regarding claim 17, Whitebook further teaches the system of claim 16, wherein the electrical signal comprises a radiofrequency (RF) stimulus configured to ablate tissue at a target treatment site (Para. [0009]).  

Claims 8, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Whitebook (US 20020095198 A1) in view of Govari (US 20140163546 A1). 
Regarding claim 8, Whitebook further teaches the catheter of claim 1. 
However, Whitebook fails to teach the catheter further comprising a distal conductive element and a proximal conductive element, wherein the distal conductive element is distal to the distal electrode and is configured to influence a distal electric field generated by delivery of a first electrical signal via the distal electrode, wherein the proximal conductive element is proximal to the proximal electrode and is configured to influence a proximal electric field generated by delivery of a second electrical signal delivered via the proximal electrode.
Whitebook instead teaches (Para. [0035], [0045] & [0058]) temperature sensor which is located either proximally or distally separate from the electrodes serves as conductive elements which emit machine-readable measurement to be received by controller which in turn adjusts parameters which directly affect the generated electric field, effectively influencing the field generated. Whitebook does not specifically teach both proximal and distal elements and only the ability for the sensor to be located either proximal or distal the electrodes of the emitter. 
Govari teaches (Para. [0002]) a catheter comprising electrodes providing RF energy to tissue for the purpose of ablation. Govari further teaches sensors indicating parameters of the probe on both the distal and proximal portions of the electrode array. It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Govari into the device of Whitebook as Govari teaches (Para. [0033]) a plurality of sensors positioned both in proximal and distal positions relative to the electrode array as giving more information than a device having less sensors.   
Regarding claim 9, Whitebook further teaches (Para. [0035], [0045] & [0058]) the catheter of claim 8, wherein the distal conductive element and the proximal conductive element influence the electric fields generated by the distal electrode and the proximal electrode to be similar to the electric fields generated by the intermediate electrodes.  
Regarding claim 13, Whitebook further teaches (Para. [0035], [0045] & [0058]) the catheter of claim 1, further comprising at least a first electrical conductor and a second electrical conductor, the first electrical conductor being configured to deliver a first electrical signal from a medical device to the at least one intermediate electrode, and the second electrical conductor being configured to deliver a second electrical signal from the medical device to the at least one of the distal electrode or the proximal electrode.  

15 is rejected under 35 U.S.C. 103 as being unpatentable over Whitebook (US 20020095198 A1) in view of Long (US 20170215953 A1).
Regarding claim 15, Whitebook teaches the catheter of claim 1. 
However, Whitebook fails to teach the catheter wherein the elongated member defines a lumen configured to receive a guidewire.  
Whitebook instead teaches (Para. [0081]) the device as being inserted through an appropriate incision then fed through the vasculature of the patient, moving with the blood flow of the patient. 
Long teaches an apparatus including a shaft including a plurality of electrodes disposed upon its length for the purpose of delivering energy such as in ablating procedures. Long further teaches (Para. [0075]) the catheter having a lumen for introducing the catheter over a guidewire. It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Long into the device of Whitebook as providing the benefit of more accurate positioning of the device within the patient.

Claims 5 and 11 are rejected under 35 U.S.C. as being unpatentable over Whitebook (US 20020095198 A1) in view of Machell (US 20080033426 A1). 
Regarding claim 5, Whitebook teaches the catheter of claim 4. 
However, Whitebook fails to teach the catheter wherein a first electrode spacing between the at least one intermediate electrode and the at least one of the distal electrode or the proximal electrode is different from a second electrode spacing between the at least two intermediate electrodes.
Machell teaches a radiofrequency ablation catheter comprising a plurality of electrodes for treating tissue. Machell further teaches (Para. [0034]) spacing representing the distance between adjacent electrodes wherein first electrode spacing between the at least one intermediate electrode and the at least one of the distal electrode or the proximal electrode is different from a second electrode spacing between the at least two intermediate electrodes. It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Machell into the device of Whitebook as Machell teaches (Para. [0034]) this spacing to allow for flexibility which may be beneficial for use within a patient. 
Regarding claim 11, Machell further teaches the catheter of claim 1, wherein the at least one intermediate electrode consists of two intermediate electrodes (Para. [0015]).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Whitebook (US 20020095198 A1) in view of Babkin (US 20190125422 A1). 
Regarding claim 26, Whitebook teaches the catheter of claim 1. 
However, Whitebook fails to teach the catheter wherein the substantially similar electric fields do not differ in volume by more than 10%.   
Babkin teaches a catheter for providing ablation energy to tissue. Babkin uses language for describing parameters of their invention such as “substantially”.  Babkin further teaches (Para. [0053]) the definition of “substantially” to represent a value, amount or characteristic. “For example, the terms … “substantially” may refer to an amount that is within less than or equal to 10%”. It would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Babkin into the device of Whitebook as Babkin teaches a numeric standard for a term relevant to language of degree. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments have necessitated new grounds of rejection.
Specifically, applicant’s arguments of the limitations that art not taught by the Govari/Lu/Moffitt reference are moot in view of the new rejections under Whitebook. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
US 20170151008 A1- teaches the term “substantially” to be defined as ““substantially” may refer to an amount that is within less than or equal to 10%”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794